        Case 1:21-cv-01169-TCB Document 65 Filed 06/09/21 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

L. LIN WOOD, JR.,

      Plaintiff,                                   CASE NO. 21-11649
                                                   L.T. No. 1:21-cv-1169-TCB
v.

PAULA J. FREDERICK, et al.,

     Defendants.
_________________________________/

              PLAINTIFF’S AMENDED NOTICE OF APPEAL

      Notice is hereby given that Plaintiff, L. LIN WOOD, JR., pursuant to Federal

Rule of Appellate Procedure 4, amends the notice of appeal filed on May 10, 2021

and hereby appeals to the United States Court of Appeals for the Eleventh Circuit

from a Final Order dated June 9, 2021 [DE 63], denying Plaintiff’s motion for a

preliminary injunction [DE 27] and further, dismissing Plaintiff’s Complaint.

                                            Respectfully submitted,



                                      By:   /s/ L. Lin Wood, Jr.
                                            L. LIN WOOD, JR., Esq.
                                            State Bar No. 774588
                                            P.O. Box 52584
                                            Atlanta, GA 30355-0584
                                            Tel. 404-891-1402
                                            Fax. 404-506-9111
                                            Email: lwood@linwoodlaw.com
        Case 1:21-cv-01169-TCB Document 65 Filed 06/09/21 Page 2 of 2




                                                /s/ Ibrahim Reyes
                                                Ibrahim Reyes, Esq.
                                                Florida Bar No. 581798
                                                REYES LAWYERS, P.A.
                                                236 Valencia Avenue
                                                Coral Gables, FL 33134
                                                Tel. 305-445-0011
                                                Fax. 305-445-1181
                                                Email: ireyes@reyeslawyers.com

                                                Counsel for the Plaintiff
                                                (Pro Hac Vice)


                          CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that a true copy of the foregoing has been electronically

filed with this Court via CM/ECF and was furnished on June 9, 2021 to all counsel

of record on the service list via transmission of Notice of Electronic Filing generated

by CM/ECF or in some other authorized manner for those counsel or parties who are

not authorized to receive notices of filings electronically.

                                               /s/ L. Lin Wood, Jr.
                                               L. LIN WOOD, JR., Esq.




                                           2
